              Case 2:18-cr-00422-SMB Document 885 Filed 02/14/20 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 8
 9                                   FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                        Case No. 2:18-CR-00422-SMB-2
11
12
12                      Plaintiff,                    JAMES LARKIN’S JOINDER TO JOHN
13   vs.                                              BRUNST’S RESPONSE TO FEBRUARY
13                                                    11, 2020 ORDER RE GRAND JURY
14   Michael Lacey et al.,                            DISCLOSURE (Doc. 881)
14
15                      Defendants.
15
16
16
17          James Larkin, through his undersigned counsel, joins in John Brunst’s Response to
17
18   February 11, 2020 Order Re Grand Jury Disclosure (Doc. 881). Mr. Larkin agrees with the
18
19   statements made in Mr. Brunst’s Response to February 11, 2020 Response to Order Re Grand
19
20   Jury Disclosure and adopts the positions set forth in that Response as if fully set forth herein.
20
21
21
22
22                                               Respectfully submitted,
23
23
24   Dated: February 13, 2020                    BIENERT | KATZMAN PC
24
25
25                                               /s/ Thomas H. Bienert, Jr.
26
                                                 Thomas H. Bienert, Jr.
26                                               Whitney Z. Bernstein
27                                               Attorneys for James Larkin
27
28
28

            JAMES LARKIN’S JOINDER TO JOHN BRUNST’S RESPONSE TO FEBRUARY 11, 2020
                         ORDER RE GRAND JURY DISCLOSURE (Doc. 881)
             Case 2:18-cr-00422-SMB Document 885 Filed 02/14/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE
 1
            I hereby certify that on February 13, 2020, I electronically transmitted the attached
 2   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
     as counsel of record.
 4
                                                /s/ Toni Thomas
 5                                              Toni Thomas
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
           JAMES LARKIN’S JOINDER TO JOHN BRUNST’S RESPONSE TO FEBRUARY 11, 2020
                       ORDER RE GRAND JURY DISCLOSURE (Doc. 881)
